Title: To George Washington from Brigadier General Charles Scott, 10 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 10th 1778
  
I this moment Recd a letter from Capt. Leavenworth who is from long Island this Morning. he informs me that Sir William Easkin with 350 horse and 300 Infantry is at Jeric[h]o on long Island, he has Turnd the Inhabitance out of dors to Barrack his troops, and is throwing up Works round Doctr Townsends Hous where he him Self Quarters, he tells the people that he is to winter there, but the inhabitance thinks his business there Is only to Forrage. which they have begun very Rapidly. on fryday last Near one thousand Hessions Crossed from York to the Island and are now in Queens County Near Newtown. I have Long since Lost all confidence in this man and dont know what Credit may be given to the Acct I have another person appointed to take his post and have orderd him & his partie up to my Camp this day. Previous to the Rect of his letter. I have not been able to fix the Charge Sufficently Strong against him Respecting his Plundering the inhabitance But Still have Several persons imployd for that Purpose and make no doubt if he is guilty that we Shall be able to find it out.
I send to You a Gentleman Mr Hunt who has been a prisoner with the enemy Near 18 months and made his escape Last Fryday. He is Intelegent and I hope will be able to throw Some light on the enemys Disigns, I believe him to be a man of good Charictor he has a Brother An officer in our Service. the better Sort of people in these parts Speak well of him. I am Your Excellencys Obt Servant

  Chs Scott

